TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00320-CR



                                         In re Joe Garcia


                               Dennis Mitchell Alford, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2011-284, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               On February 21, 2013, counsel for appellant, Dennis Mitchell Alford, filed an Anders

brief concluding that this appeal is frivolous and without merit. See generally Anders v. California,

386 U.S. 738 (1967). The Anders brief is deficient in a number of respects, including failure to

include the certificate of compliance required by Tex. R. App. P. 9.4(i)(3), failure to include

language advising appellant of his right to file his own appellate brief, and failure to file a motion

to withdraw as required by Tex. R. App. P. 6.5.

               We order appellant’s counsel to file a corrected brief and a motion to withdraw that

complies with Tex. R. App. P. 6.5 no later than March 28, 2013. Failure to do so by that date will
result in counsel being called before this Court to show cause why he should not be held in contempt

for violating this order.

                It is so ordered on this the 28th day of February, 2013.



Before Chief Justice Jones, Justices Goodwin and Field

Do Not Publish




                                                  2